



PACWEST BANCORP
STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT


[insert date]


1. Definitions. Unless otherwise defined herein, the terms defined in the
PacWest Bancorp 2017 Stock Incentive Plan, as amended (the “Plan”) shall have
the same defined meanings in this Stock Award Agreement (“Agreement”) and the
Notice of Stock Award Grant attached hereto as Appendix A.


2. Grant of Stock Award. Pursuant to the terms and conditions set forth in the
Notice of Stock Award Grant, this Agreement, and the Plan, PacWest Bancorp (the
“Company”) grants to the grantee named in the Notice of Stock Award Grant
(“Grantee”) on the date of grant set forth in the Notice of Stock Award Grant
(“Date of Grant”) the number of Shares set forth in the Notice of Stock Award
Grant. This Stock Award is intended to be a Restricted Stock Award or a
Performance Stock Award, as provided in the Notice of Stock Award Grant.


3. Vesting. The Grantee shall vest in the Granted Stock in accordance with the
vesting schedule provided for in the Notice of Stock Award Grant; provided,
however, that the Grantee shall cease vesting in the Granted Stock on the
Grantee's Termination Date or the date on which the Compensation Committee of
the Company’s Board of Directors (the “Administrator”) determines that the
performance goals, if any, provided for in the Notice of Stock Award Grant were
not satisfied during the designated period of time. Notwithstanding the
foregoing, upon the occurrence of a Vesting Event, the Grantee shall become 100%
vested in those shares of Granted Stock that are outstanding on the date of the
Vesting Event.


4. Risk of Forfeiture.
(a) General Rule. The Granted Stock shall initially be subject to a Risk of
Forfeiture. The Shares subject to a Risk of Forfeiture shall be referred to
herein as “Restricted Shares”.


(b) Lapse of Risk of Forfeiture. The Risk of Forfeiture shall lapse as the
Grantee vests in the Granted Stock.


(c) Forfeiture of Granted Stock; [Clawback]. The Restricted Shares shall
automatically be forfeited and immediately returned to the Company on the
Grantee's Termination Date or the date on which the Administrator determines
that the performance goals, if any, provided for in the Notice of Stock Award
Grant were not satisfied during the designated period of time. [In consideration
of the grant of this Stock Award, the Grantee agrees that this Stock Award and
any Restricted Shares and Granted Stock hereunder (and/or other consideration
awarded in settlement of this Stock Award) will be subject to forfeiture and/or
repayment to the extent provided for in the PacWest Bancorp Clawback Policy, as
in effect from time to time, if it is determined in accordance with the policy
that a Clawback Event (as defined in such policy) has occurred.]




1



--------------------------------------------------------------------------------





(d) Additional Shares or Substituted Securities. In the event of a stock split,
reverse stock split, stock dividend, recapitalization, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of issued and outstanding Shares effected without receipt of
consideration by the Company, any new, substituted or additional securities or
other property (including money paid other than as an ordinary cash dividend)
which are by reason of such transaction distributed with respect to any
Restricted Shares or into which such Restricted Shares thereby become
convertible shall immediately be subject to a Risk of Forfeiture, which Risk of
Forfeiture shall lapse at the same time and in the same manner as the Risk of
Forfeiture to which the corresponding Restricted Share is subject.
(e) Escrow. Upon issuance, the stock certificates for Granted Stock shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Subsection (d) above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the shares of
Granted Stock are at the time Restricted Shares. All regular cash dividends on
Restricted Shares (or other securities at the time held in escrow) shall be paid
directly to the Grantee and shall not be held in escrow (such distributions may,
however, be delivered to an address at the Company for delivery to the Grantee).
Restricted Shares, together with any other assets or securities held in escrow
hereunder, shall be (i) surrendered to the Company for cancellation upon
forfeiture of the Restricted Shares; or (ii) released to the Grantee upon the
Grantee’s request to the Administrator on or after the date the shares of
Granted Stock are no longer Restricted Shares. Grantee agrees not to make a
request to the Company’s transfer agent for delivery of any share certificates
representing any shares of Granted Stock so long as such shares are Restricted
Shares.


5. Rights as a Stockholder. The Grantee shall have the rights of a stockholder
with respect to the dividends paid by the Company. Grantee shall not be entitled
to vote any unvested shares of Granted Stock. Upon the vesting of any portion of
the Stock Award, the Grantee shall have the voting rights with respect to any
such vested shares of Granted Stock.


6. Non-transferability of Stock Award. Except as otherwise provided for in the
Plan, this Stock Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Grantee, only by the Grantee. If the Grantee transfers all or part of this Stock
Award pursuant to the previous sentence, then the terms of this Agreement, the
Plan and the Notice of Stock Award shall apply to the transferee to the same
extent as to the Grantee.


7. Regulatory Compliance. The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all then applicable
requirements of law and the requirements of any stock exchange or interdealer
quotation system upon which the Common Stock may be listed or traded.


8. Modification and Termination. The rights of the Grantee are subject to
modification and termination in certain events, as provided in the Plan.




2





--------------------------------------------------------------------------------





9. Withholding Tax. The Company's obligation to deliver Shares or remove any
restrictive legends upon vesting of such Shares under the Plan shall be subject
to the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements. The Grantee shall pay to the Company an
amount equal to the withholding amount (or the Company may withhold such amount
from the Grantee's salary) in cash or, to the extent permitted under Section 402
of the Sarbanes-Oxley Act of 2002 and the regulations adopted pursuant thereto,
with Shares (including previously vested Granted Stock) with an aggregate fair
market value equal to the withholding amount calculated using the maximum
statutory withholding amount permitted to be withheld under applicable tax
rules.


10. Nondisclosure. Grantee acknowledges that the grant and terms of this Stock
Award are confidential and may not be disclosed by Grantee to any other person,
including other employees of the Company and other participants in the Plan,
without the express written consent of the Company's Chief Executive Officer.
Notwithstanding the foregoing, the Grantee may disclose the grant and terms of
this Stock Award to the Grantee's family member, financial advisor, and attorney
and as may be required by law or regulation. Any breach of this provision will
be deemed to be a material breach of this Agreement.


11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of California without regard to
principles of conflict of laws.
12. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.


13. Plan. This Agreement and the Notice of Stock Award Grant are subject to all
of the terms and provisions of the Plan, receipt of a copy of which is hereby
acknowledged by the Grantee. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Administrator
upon any questions arising under the Plan, this Agreement, and the Notice of
Stock Award Grant.


14. Rights to Future Employment. This Stock Award does not confer upon the
Grantee any right to continue in the Service of the Company or any Affiliate,
nor does it limit the right of the Company to terminate the Service of the
Grantee at any time.


15. Restrictive Covenants. The Grantee hereby agrees to be bound by the
restrictive covenants set forth in Annex A.
 
16. Entire Agreement. The Notice of Stock Award Grant, this Agreement, and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof. They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied)
between the parties which relate to the subject matter hereof. 


By your signature and the signature of the Company's representative below, you
and the Company agree that this Stock Award is granted under and governed by the
terms and conditions of this Agreement and the Plan and the Notice of Stock
Award Grant, both of which are attached and incorporated herein by reference.
This Stock Award is of no force and effect until this Agreement is signed by you
and the Company’s representative, the Notice of Stock Award Grant is signed by
you.




3





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
GRANTEE:
 
PACWEST BANCORP
By:
 
 
By:
 
Name: _______________________________
 
 
 
 
 
 
 
Social Security Number
 
 
 
 
 
Address:
 
 
 
 
 


 
 
 
 

______________________________________


4





--------------------------------------------------------------------------------





APPENDIX A
PACWEST BANCORP
STOCK INCENTIVE PLAN
NOTICE OF STOCK AWARD GRANT


This Notice of Stock Award Grant is part of the Stock Award Agreement between
Grantee and the Company dated [insert date] and is of no force and effect until
the Stock Award Agreement is signed by Grantee and the Company's representative,
this Notice of Stock Award Grant is signed by Grantee.
 
You have been granted the following Stock Award:
 
Name of Grantee:
 
 
Total Number of Shares Granted:
("Granted Stock")
 
 
Type of Stock Award:
 
[Restricted] [Performance] Stock Award
Date of Grant:
 
[insert date]
Vesting Schedule:
 
 
[Insert for Restricted Stock]
 
 

[The Granted Stock shall vest in full over [•] years. The first [•] of the
Granted Stock shall vest on the date the Grantee completes [•] year(s) of
continuous Service after the Vesting Commencement Date. An additional [•] of the
Granted Stock shall vest on the date the Grantee completes each year of
continuous Service thereafter until Grantee is 100% vested in the Restricted
Stock on the [•] year anniversary of the Vesting Commencement Date.]
 
[Insert for Performance Stock]
[The Performance Goal established for 100% vesting of the Granted Stock is
[insert performance measure] of [insert performance target]. [•] percent of the
Granted Stock shall vest on the date the Compensation, Nominating and Governance
Committee of the Board of Directors of the Company (the "Administrator")
determines that the Company achieved [insert performance measure] of [insert
performance target]. [The remaining percent will vest on the date the
Administrator determines the Company achieved [insert performance measure] of
[insert performance target].
Vesting Commencement Date: The date that is the last day of the month in which
the Grant is made.


Please sign below to acknowledge the terms and conditions of this Stock Award.


ACKNOWLEDGED BY GRANTEE:
 
By:
 
 


Name:
 


___________________________________________________









5





--------------------------------------------------------------------------------





ANNEX A
RESTRICTIVE COVENANTS


The Restrictive Covenants set forth in this Annex A to the Restricted Stock
Award Agreement (the “Agreement”) limit the ability of the Grantee to engage in
certain practices during and following employment with the Company and is an
integral part of the Agreement, without which the Company would not have granted
the opportunity to earn the Restricted Stock Award.
1.    Confidential Information. During your employment and thereafter, you shall
hold in a fiduciary capacity for the benefit of the Company all trade secrets
and Confidential Information relating to the Company and its businesses and
investments, which will have been obtained by you during your employment by the
Company and which is not generally available public knowledge (other than by
acts by you in violation of this Agreement). Except as may be required or
appropriate in connection with your carrying out your duties as an employee, you
will not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, any statutory obligation or order of
any court or statutory tribunal of competent jurisdiction, or as is necessary in
connection with any adversarial proceeding against the Company (in which case
you will use your reasonable best efforts in cooperating with the Company in
obtaining a protective order against disclosure by a court of competent
jurisdiction), communicate or divulge any such trade secrets or Confidential
Information to anyone other than the Company and those designated by the Company
or on behalf of the Company in the furtherance of its business or to perform
duties hereunder. Notwithstanding anything to the contrary in this Agreement or
otherwise, nothing shall limit your rights under applicable law to provide
truthful information to any governmental entity or to file a charge with or
participate in an investigation conducted by any governmental entity. You are
hereby notified that the immunity provisions in Section 1833 of title 18 of the
United States Code provide that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to your attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.
2.    Non-Solicitation of Employees. You agree that during your employment, and
for a six month period following the termination of your employment for any
reason, you will not take any action, directly or indirectly (without the prior
written consent of the Company), that causes or could reasonably be expected to
cause any person who is then an employee of the Company or its Affiliates to
resign from the Company or its Affiliates or to apply for or accept employment
with any other business or enterprise.


6





--------------------------------------------------------------------------------





3.    Non-Solicitation of Customers. You agree that during your employment, and
for a six month period following the termination of your employment for any
reason, you will not, in any manner, directly or indirectly (without the prior
written consent of the Company): (1) take any action that causes or could
reasonably be expected to cause any customer or prospective customer of the
Company or its Affiliates to whom you provided services or with whom you
otherwise had contact to become a customer of or transact any business with a
Competitive Business or reduce or refrain from doing any business with the
Company or its Affiliates, (2) transact business with any customer or
prospective customer that would cause you to be a Competitive Business, or
(3) interfere with or damage any relationship between the Company and a customer
or prospective customer.
4.    Reasonableness of Covenant. You agree that the covenants contained herein
are reasonable and necessary to protect the confidentiality of the customer
lists, the terms, conditions and nature of customer relationships, and other
trade secrets and Confidential Information concerning the Company and its
Affiliates, acquired by you and to avoid actual or apparent conflicts of
interest.
5.    Validity. The terms and provisions of this Annex A are intended to be
separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision set forth herein thereby be affected. If
for any reason any court of competent jurisdiction will find any provisions of
this Annex A unreasonable in duration or geographic scope or otherwise, you and
the Company agree that the restrictions and prohibitions contained herein will
be effective to the fullest extent allowed under applicable law in such
jurisdiction.
6.    Injunctive Relief. Without limiting any remedies available to the Company,
you acknowledge and agree that a breach of the covenants contained in Sections 1
through 3 of this Annex A will result in injury to the Company and its
Affiliates for which there is no adequate remedy at law and that it will not be
possible to measure damages for such injuries precisely. Therefore, you agree
that, in the event of such a breach or threat thereof, the Company will be
entitled to seek a temporary restraining order and a preliminary and permanent
injunction, without bond or other security, restraining you from engaging in
activities prohibited by Sections 1 through 3 of this Annex A or such other
relief as may be required specifically to enforce any of the covenants in
Sections 1 through 3 of this Annex A.
7.    Definitions. For purposes of these covenants, the following terms will
have the following meanings:
(a)    “Competitive Business” means any business enterprise that either (i)
engages in any activity that competes with the business of the Company or its
Affiliates or (ii) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.
(b)    “Confidential Information” means any information concerning the business
or affairs of the Company or any of its Affiliates which is not generally known
to the public and includes, but is not limited to, any file, document, book,
account, list (including without limitation customer lists), process, patent,
specification, drawing, design, computer program or file, computer disk, method
of operation, recommendation, report, plan, survey, data, manual, strategy,
financial data, client information or data (including the terms and conditions
of any business relationships between clients and the Company or its
Affiliates), or contract which comes to your knowledge in the course of your
employment or which is generated by you in the course of performing your
obligations to the Company whether alone or with others.






7



